I cannot agree with the opinion of the majority of my associates. Cotton gins maintained and operated for the purpose of ginning seed cotton of the general public are public utilities. Sess. Laws 1915, chapter 176, § 1, amended by Sess. Laws 1929, chapter 240, § 1 (section 3676, O. S. 1931). As such they are subject to the jurisdiction of the State Corporporation Commission. Sess. Laws 1915, chapter 176, § 2 amended by Sess. Laws 1923, chapter 191, § 1, amended by Sess. Laws 1929, chapter 240 § 2 (section 3677, O. S. 1931).
Section 5, chapter 176, Sess. Laws 1915 (section 3681, O. S. 1931), provides:
"The orders made by said Commission fixing rates, charges, rules and regulations as to any person, persons, or corporation operating any gin or gins may be reviewed on appeal by the Supreme Court in the same manner, form, jurisdiction and procedure as apply to such orders made relative to transportation and transmission companies."
Sections 18 to 34, inclusive, article 9 of the state Constitution, confer upon the Corporation Commission jurisdiction to regulate rates, charges, service, and practices of transportation and transmission companies, and prescribe modes of procedure and appeal. Section 20, article 9, of the Constitution, provides for an appeal to the Supreme Court from orders of the Commission affecting rates, charges, service, and practices of such transportation and transmission companies; and section 23 of the same article provides that if the Supreme Court shall reverse any such order, it shall substitute therefor such order as in its opinion the Commission should have made at the time of entering the order appealed from. Under section 18, article 9, the Commission's jurisdiction may be enlarged and extended by the Legislature over the affairs of other corporations and persons. Section 19, article 9, confers certain powers and authority on the Commission "in all matters pertaining to the public visitation, regulation, or control of corporations," and also provides:
"The Commission may be vested with such additional powers, and charged with such other duties (not inconsistent with this Constitution) as may be prescribed by law, in connection with the visitation, regulation, or control of corporations, or with the prescribing and enforcing of rates and charges to be observed in the conduct of any business where the state has the right to prescribe the rates and charges in connection therewith."
Section 35, article 9, provides that:
"The Legislature may by law, from time to time, alter, amend, revise or repeal sections from 18 to 34, inclusive, of this article, or any of them, or any amendment thereof; Provided, That no amendment made under authority of this section shall contravene the provisions of any part of this Constitution other than said sections last above referred to or any such amendment thereof."
Chapter 176, Sess. Laws 1915, and the amendments thereof, declared gins operated for the purpose of ginning cotton of the general public to be public utilities and extended the jurisdiction of the Corporation Commission to the general supervision of such public utilities. It is under the provisions of this act as amended that the order of the Commission in question is based.
In my opinion chapter 176, Sess. Laws 1915, is an amendment of the Constitution under authority of section 35, article 9. It confers upon the Supreme Court the same jurisdiction on an appeal in utility rate cases as is conferred upon the court in transportation and transmission cases by sections 22 and 23 of article 9. *Page 260 
Authority for the Legislature to confer Jurisdiction Oil the Supreme Court to review legislatively rate orders of the Commission, other than those prescribed by it for transportation and transmission companies, is found in section 20, article 9 of the Constitution, wherein it, is provided:
"The Legislature may also, by general laws, provide for appeals from any other action of the Commission."
In Shawnee Gas  Electric Co. v. State ex rel. Shawnee City Waterworks, 31 Okla. 505, 122 P. 222, 224, we said:
"The same section of the Constitution (section 20) authorizes, the Legislature to provide by general law for appeals from other actions of the Commission than those enumerated in section 20, supra."
The actions referred to is being "enumerated" are those respecting transportation and transmission companies. That provision of section 20 was unnecessary to confer on this court exclusive jurisdiction to review, judicially, orders of the Commission Judicial appeals may be authorized by the Legislature without the constitutional sanction contained in section 20. The right to appeal is the subject of legislative grant, but the judicial authority to be exorcised by the Supreme Court is not. Such power was conferred the Constitution independent of any legislative act, what character of "appeals from any other actions" was intended by this provision of the Constitution? The power to authorize a judicial appeal was inherent in the Legislature. The power to authorize a legislative review was not. If it authorized the power of judicial review only, the provision was superfluous. In order to accord to it any force whatsoever, it must be considered as authorizing the Legislature to delegate to the Supreme Court authority to review legislatively orders of flip Commission involving rates, charges, and classifications of traffic of such utilities and public service corporations as might be subjected to the control of the Corporation Commission as well as orders involving rates, etc., of transportation and transmission companies. An elementary rule of constitutional construction is that, where possible, effect should be given to each word and every part, and unless there is some clear reason to the contrary, no portion of the fundamental law should be treated as superfluous nor should a constitutional provision be rendered meaningless by the courts. 6 Rawle C. L. § 42. By the act of 1915, and the amendments thereof, the Legislature has availed itself of the right granted by the Constitution to place in the Supreme Court the power of legislative review of orders of the Commission in cotton gin cases. By said act it has altered, amended, or revised sections 18 to 34, inclusive, of article 9, and whether the act was ail alteration or an amendment or a revision is wholly immaterial. The authority therefore having been granted by the Constitution, it cannot be said that said act violates section 1, article 4, which reads:
"The powers of the government of the of Oklahoma shall be divided into three separate departments: The legislative executive, and judicial; and except as provided in this Constitution, the legislative, executive, and judicial departments of government shall be separate and distinct and neither shall exercise the powers properly belonging to either of the others."
The act must therefore be accorded the same force and effect as if the same had been originally incorporated in article 9 by the framers of the Constitution. As such constitutional amendment, the act in question confers on this court the same jurisdiction on appeal as is conferred upon it by the Constitution in transportation and transmission cases, and the action of this court on appeal is the final step in the administrate utility mentioned in said act.
In the majority opinion it is pointed out that in the title to the act in question there is nothing expressing the intention of the Legislature to amend the Constitution, and Says:
"In the first place, if chapter 176, supra, is amendatory of sections 18 to 34 if article 9 of the Constitution, it is so only by implication, and amendments of the Constitution by implication are not favored. Adams v. City of Hobart,166 Okla. 267, 27 P.2d 595; Hopkins v. Andersom (Cal.App.) 12 P.2d 1043; City of Klamath Falls v. Oregon Liquor Control Comm.,146 Or. 83, 29 P.2d 564; Cooley, Constitutional Limitations, vol. 1 (7th Ed.) p. 217. It would Rvem that the Legislature if it intended to amend the fundamental instrument on which the government of this state was erected, would have expressed in no uncertain terms as to the character of its action."
Amendments of the Constitution by implication have not been condemned by this court. The Fourth Legislature passed an act (chapter 10, Sess. Laws 1913), the title of which is as follows:
"An Act conferring authority upon the Corporation Commission to adjust controversies between parties growing out of refunds for public service; to require all refunds to be turned over to the Commission; to determine *Page 261 
the amount of refund and to whom due; and declaring an emergency."
In A., T.  S. P. R. Co. v. State, 85 Okla. 223, 206 P. 236, it was held that chapter 10, Sess. Laws 1913, was passed under the provisions of section 35, article 9 of the Constitution, and was an amendment to the Constitution. To the same effect is C., R.I.  P. Ry. Co. v. Brown, 105 Okla. 133, 232 P. 43. There is no express statement in the title of that act that the Constitution was amended by the act.
The Fourth Legislature also passed another act (chapter 93, Sess. Laws 1913), the title of which is as follows:
"An Act to extend the jurisdiction of the Corporation Commission over the rates, charges, services, and practice of water, heat, light and power companies and to give said Commission general supervision over such utilities, and declaring an emergency."
After the passage of this act the Corporation Commission made an order adjusting rates charged by I public utility which was subjected to its jurisdiction by the terms of this act. An appeal was taken to this court. Oklahoma Nat. Gas Co. v. State,78 Okla. 5, 188 P. 338. Therein we held that the review here was legislative. In order for this court to so hold it was necessary for the court to consider chapter 93, Sess. Laws 1943, as an amendment of sections 18 to 34, inclusive of the Constitution. There was nothing in the title of this act (chapter 93, Sess. Laws 1913) expressly stating that it was an amendment of the Constitution. Appeals, involving order of the Commission fixing rates of utilities under authority of chapter 93, Sess. Laws 1913, have been before this court repeatedly, and in each instance this court has reviewed the cases legislatively. See Oklahoma Nat. Gas Co. v. Corp. Com.,90 Okla. 84, 216 P. 917; McAlester Gas  Coke Co. v. Corp. Com.,101 Okla. 268, 224 P. 698; McAlester Gas  Coke Co. v. Corp., Com., 102 Okla. 118, 227 P. 83; City of Poteau v. American Indian O.  G. Co., 159 Okla. 240, 304, 18 P.2d 523.
Amendments of sections 18 to 34, inclusive, article 9 of the Constitution, by acts of the Legislature passed pursuant to provisions of section 35 of the article, have been recognized by this court for nearly 20 years, notwithstanding the fact that in none of the legislative acts has the title to the act contained express words showing the intention of the Legislature to amend the Constitution.
I do Dot think that the opinion of the court is correct for another reason. The proceeding before the Corporation Commission in which the order complained of herein was entered was administrative. The appellants contend that the ginning rate prescribed by the Corporation Commission is confiscatory and invades their constitutional rights. This court has held that its review of the order of the Commission complained of is judicial, but notwithstanding that fact, has based its conclusions on the record made before the Commission in the administrative proceeding, and has afforded the appellants no opportunity to offer evidence in this court that the legislative order of the Commission has invaded its constitutional rights. In my opinion, the appellants were entitled to such an opportunity. Crowell v. Benson,285 U.S. 22, 52 S. Ct. 285 296, 76 L. Ed. 598; Ohio Valley Water Co. v. Ben Avon Borough, 253 U.S. 287, 40 S. Ct. 527, 64 L. Ed. 908.
True, section 22, article 9 of the Constitution provides:
"In no case of appeal from the Commission, shall any new or additional evidence be introduced in the Supreme Court."
And I am of the opinion effect should be given to that provision. That cannot be done, however, unless we act legislatively on the appeal. If we say our review of rate orders of the Commission is judicial, we must strike down the constitutional inhibition against the introduction of new and additional evidence in this court, and permit the introduction of such evidence; otherwise we deprive plaintiff of constitutional rights guaranteed to it under the due process clause of tile federal Constitution.
Plaintiff contends, correctly I think, that the majority opinion strikes down that part of section 22, art. 9, which reads:
"Provided however, that the action of the Commission appealed from shall be regarded as prima facie just, reasonable, and correct."
In crowell v. Benson supra, Chief Justice Hughes speaking for the court, said:
"In cases brought to enforce constitutional rights, the judicial power of the United States necessarily extends to the independent determination of all questions, both of fact and law, necessary to the performance of that supreme function. The case of confiscation is illustrative, the ultimate conclusion almost invariably depending upon the decisions of questions of fact. This court has held the owner to be entitled to 'a fair opportunity for submitting that issue to a judicial tribunal for determination upon its own independent judgment as to both law and facts.' Ohio Valley Water Co. v. Ben Avon Borough, *Page 262 
supra. See, also, Prendergast v. New York Telephone Co.,262 U.S. 43, 50, 43 S. Ct. 466, 67 L. Ed. 853; Tagg Bros.  Moorhead v. United States, supra (280 U.S. 420, 50 S. Ct. 220, 74 L. Ed. 524); Phillips v. Commissioner, 283 U.S. 589, 600, 51 S. Ct. 608, 75 L. Ed. 1289."
In a Judicial review of rate orders of the Commission, we cannot accord to such orders the presumption of correctness prescribed by our Constitution and at the same time exercise our independent judgment as to both the law and the facts as required by the due process clause of the federal Constitution.
For the reasons stated, I most respectfully dissent.